Citation Nr: 1400445	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita Kansas.

In September 2010, the Board remanded the issue to afford the Veteran a VA examination to determine the current level of severity of the disability.  The examination was provided in October 2010.  The examiner reported the Veteran's symptoms in a manner consistent with the rating criteria.  Therefore, the Board concludes that its directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a heart disability claimed as atrial fibrillation has been raised by the record in a 2011 document, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's PTSD is productive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, hypervigilance, and avoidance.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD have been met throughout the entire period on appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Since the Veteran's claim was for service connection, once service connection was granted the claim was substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

With the VCAA requirements having been met, the Board may proceed to a decision on the claim.  

Increased Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

When the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent disability rating is warranted.

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Veteran attended a private psychological evaluation in January 2008.  The examiner noted the Veteran's current symptoms, to include persistent reexperiencing with recurrent nightmares and flashbacks.  He also exhibited persistent avoidance or numbing.  The Veteran avoided thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  He described feelings of detachment or estrangement as well as a constricted affect and a sense of a foreshortened future.  He also exhibited persistent arousal as evidenced by difficulties with sleep onset, intermittent waking, and terminal waking.  He also described irritability and angry outbursts, concentration problems, hypervigilance, and exaggerated startle response.  The examiner reported suicidal ideation with two prior suicide attempts.  He also noted road rage.  The examiner noted poor impulse control, but normal speech and normal thought content.  His thought process was remarkable for circumstantiality.  His concentration abilities fell below normal limits.  Memory was intact, but judgment and insight appeared to fall below normal limits.  The examiner provided a GAF score of 39 based on the Veteran's difficulties in multiple areas, including social functioning, family relationships, judgment-related issues, thinking difficulties, and mood.      

The Veteran was afforded a VA examination in March 2008.  The examiner noted unremarkable speech that was spontaneous, clear, and coherent.  The Veteran's affect was constricted.  His thought process and content was unremarkable.  He had no delusions or hallucinations.  The Veteran's judgment showed that he understands the outcome of his behavior.  He did have a sleep impairment, but the examiner found no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran had no current suicidal ideation, but had a history of suicidal gestures.  His impulse control was fair with a history of one fight.  His remote and immediate memory was normal, but his recent memory was mildly impaired.  The Veteran experienced intrusive memories, nightmares, avoidance, detachment, a sense of foreshortened future, anger, mild concentration difficulties, hypervigilance, and startle response.  The examiner noted a positive marriage and close attachments with his adult children and grandchildren, but some social withdrawal.  The examiner found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The examiner assigned a GAF score of 65.  

In May 2008, the Veteran attended another private psychological evaluation.  The Veteran reported nightmares, avoidance of thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences, and feelings of detachment or estrangement with a restricted range of affect.  The Veteran demonstrated difficulty with insomnia, irritability and angry outbursts, concentration, and hypervigilance.  The examiner noted a depressed mood and difficulty concentrating.  He acknowledged a history of two prior suicide attempts, and a pattern of escalating violence.  He reported having fired a gun on two occasions during altercations and having recently killed a neighbor's dog.  He also described two road rage incidents.  The Veteran's speech was rapid, but normal in terms of content.  The form of thought was remarkable for circumstantiality, but thought content fell within normal limits.  There was homicidal ideation, and the examiner noted that the Veteran has difficulties in multiple areas, including social functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  The Veteran's judgment and insight appeared to fall below normal limits, and the examiner assigned a GAF score of 34.  

The Veteran attended another VA examination in October 2010.  The examiner noted that the Veteran experienced road rage, where he shot out someone's tire.  He reported no history of suicide attempts, and although his speech was spontaneous, his affect was constricted.  The Veteran's thought process and thought content were unremarkable; there were no delusions or hallucinations.  The Veteran understood the outcome of his behavior and understood that he has a problem, and showed no inappropriate behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was fair. His remote, recent, and immediate memory was normal.  The Veteran had recurrent and intrusive distressing recollections and nightmares, and he showed efforts to avoid thoughts, feelings, or conversations associated with his trauma.  He exhibited feelings of detachment and estrangement as well as a restricted range of affect, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning.  A GAF score of 62 was assigned.  

The October 2010 examiner noted the private examiner's findings, but noted some problems with her methods.  Particularly, she offered conclusions based on responses she acknowledged were only marginally to moderately valid, and which revealed the potential for intentional exaggeration of complaints or problems.  The VA examiner stated that making interpretations and conclusions with marginally valid test results is not good practice and against the training standards set forth by the APA, American Psychological Association.  



Furthermore, the private examiner's second evaluation was a telephone conversation, not an exam.  This likewise fails to meet appropriate standards.  The examiner also noted that were the Veteran as dysfunctional as the private examiner related, he could not have maintained a job for 30 years with the fire department.  The VA examiner opined that the Veteran's GAF score in the moderate level is more consistent with this Veteran's presentation of PTSD symptoms that mainly impact his marital life and social functioning.  

Resolving any reasonable doubt as may arise as to the severity of disability in this case in favor of the Veteran, (given the record does not show he avails himself of much actual treatment), the Board nevertheless concludes that the criteria for a 50 percent disability rating are met.  

Although the Veteran does not present with all the symptoms provided in the criteria for a 50 percent disability rating, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In any event, the Veteran appears to have experienced reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, avoidance, impaired impulse control, and hypervigilance.  The Veteran's symptoms have been described as ranging from moderate to serious by several examiners.  

Due to the extreme range of the Veteran's GAF scores, spanning from a low of 34 and a high of 65, they are not useful for rating purposes.  These scores represent a very serious impairment to a rather mild impairment.  Therefore, the Board does not consider it a particularly reliable indicator of the Veteran's level of impairment. 

As to whether the Veteran is entitled to a 70 percent disability rating, the Board notes the Veteran worked for the fire department for 30 years prior to retiring due to age.  His judgment and thinking are generally intact.  He does not show obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance or hygiene, or an inability to maintain effective relationships.  The Veteran has a good relationship with his children and grandchildren.  He is also married although he has had several divorces.  Reports of impaired impulse control and suicidal ideation have been expressed, but the Veteran's overall functioning does not more nearly approximate the criteria warranting a 70 percent disability rating.  

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD more nearly approximate the criteria for a 50 percent disability rating throughout the entire period on appeal, and to this extent the appeal is granted.    

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's PTSD is manifested by nightmares, hypervigilance, exaggerated startle response, impaired impulse control, flattened affect, and disturbances of motivation and mood.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his description of PTSD symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the Board finds that the most probative evidence shows that the Veteran is not unemployable due to his service-connected disabilities, as he worked full time for 30 years prior to retiring due to his age.  Thus, TDIU is not raised by the record.


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to a disability rating of 50 percent for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


